Decree affirmed. The plaintiffs by this bill in equity seek to enjoin the defendants from trespassing on their property; they also ask for damages for the destruction of a fence alleged to have been caused by the defendants. From a decree awarding damages to the plaintiffs and enjoining the defendants from trespassing on the plaintiffs’ land, the defendants appealed. The evidence is reported and the judge made a report of the material facts found by him. The principles governing an appeal in these circumstances are well established. See Ecklund v. Ecklund, 288 Mass. 517; New England Trust Co. v. Commissioner of Corporations & Taxation, 315 Mass. 639, 643-644. The question determined was one of fact depending upon the credibility of witnesses and the weighing of evidence. We have examined the record with care and are of opinion that the findings of the judge cannot be said to be plainly wrong. They support the decree that was entered. Since the record reveals no error the decree is affirmed.